Title: From George Washington to William Crawford, 17 September 1767
From: Washington, George
To: Crawford, William



Dear Sir
[17] September 1767

From a sudden hint of your Brother Val[entin]e I wrote to you a few days ago in a hurry, since which having had more time for reflection, I am now set down in order to Write more deliberately, & with greater precission, to you on the Subject of

my last Letter; desiring that if any thing in this shoud be found contradictory to that Letter you will wholely be governd by what I am now going to add.
I then desird the favour of you (as I understood Rights might now b⟨e⟩ had for the Lands which have fallen within the Pensylvania Line) to look ⟨me⟩ out a Tract of about 1500, 2000, or more acres somewhere in your Neighbou⟨r⟩hood meaning only by this that it might be as contiguous to your own Settlem⟨t⟩ as such a body of good Land coud be found and about Jacobs Cabbins or so⟨me⟩where on those Waters I am told this might be done. It will be easy for you to conceive that Ordinary, or even middling Land woud never answer my purpose or expectation so far from Navigation & under such a load of Expence ⟨as⟩ those Lands are incumbred with; No: A Tract to please me must be rich (of which no Person can be a better judge than yourself) & if possible to be go⟨od and⟩ level; Coud such a piece of Land as this be found you woud do me a singular favour in falling upon some method to secure it immediatel⟨y⟩ from the attempts of any other as nothing is more certain than that the Lands cannot remain long ungranted when once it is known that Righ⟨ts⟩ are to be had for them. What mode of proceeding is necessary in or⟨der⟩ to accomplish this design I am utterly at a loss to point out to you but as your own Lands are under the same Circumstances self Interest will n⟨a⟩turally lead you to an enquiry—I am told the Land, or Surveyors Offic⟨e⟩ is kept at Carlyle, if so I am of Opinion that Colo. Armstrong (an Acquaintance of mine) has something to do in the management of it. & I am perswaded woud readily serve me to him therefore at all events I will write by the first oppertunity on that Subject that the way may be prepard for your application if you shoud find it necessary to make one to him. Whatever trouble or expence you may be engagd in on my behalf you may depend upon being thankfully repaid. It is possible (but I do not know that it really is the case) that Pensylvania Customs will not admit so large a quantity of Land as I require, to be enterd together if so this may possibly be evaded by making several Entrys to the same amount if the expence of doing which is not too he⟨a⟩vy but this I only drop as a hint leaving the whole to your descretion & good management. If the Land can only be securd from others it i⟨s⟩ all I want at present the Surveying I woud choose

to postpone, at least till the Spring. when if you can give me any Satisfactory Account of this matter and of what I am next going to propose I expect to pay yo⟨u⟩ a visit about the last of April.
The other matter just now hinted at and which I proposd in my last is to join you in attempting to secure some of the most valuable Lands in the Kings part which I think may be accomplished after a while notwithst⟨an⟩ding the Proclamation that restrains it at present & prohibits the Settling of them at all for I can never look upon that Proclamation in any other light (but this I say between ourselves) than as a temporary expedien⟨t⟩ to quiet the Minds of the Indians & must fall of course in a few years esp⟨e⟩cially when those Indians are consenting to our Occupying the Lands. any Person therefore who neglects the present oppertunity of hunting ou⟨t⟩ good Lands & in some measure Marking & distinguishing them for their own (in order to keep others from settling them) will never regain it. If therefore you will be at the trouble of seeking out the Lands I will take upon me the part of securing them so soon as there is a possibility of doing it & will moreover be at all the Cost & charges of Surveying Patenting &ca after which you shall have such a reasonable proportion of the whole as we may fix upon at our first meeting as I shall find it absolutely necessar⟨y⟩ & convenient for the better furthering of the design to let some few of my friends be concernd in the Scheme & who must also partake of the advantages. By this time it may be easy for you to discover, that my Plan is to secure a good deal of Land, You will consequently come in for a very handsome quantity and as you will obtain it without any Costs, or expenc⟨es⟩ I am in hopes you will be encourag’d to begin this search in time. I woud choose if it were practicable, to get pretty large Tracts together, and it might be desirable to have them as near your Settlement, or Fort Pitt as we coud get them good; but not to neglect others at a greater distance if fine & bodies of it lye in a place. It may be a Matter worthy your enquiry to find out how the Maryland back line will run, and what is said about the laying of Neales (I think it is & Companys) Grant. I will enquire particularly concerning the Ohio Companys that one may know what to apprehend from them. For my own part I shoud have no objection to a Grant of Land upon the Ohio a good way below Pittsburg but woud willingly secure some good Tracts nearer hand first.

I woud recommend it to you to keep this whole matter a profound Secret, or Trust it only with those in whom you can confide & who can assist you in bringing it to bear by their discoveries of Land and this advice proceeds from several very good Reasons, and in the first place because I might be censurd for the opinion I have given in respect to the Kings Proclamation & then if the Scheme I am now proposing to you was known it might give the alarm to others & by putting them upon a Plan of the same nature (before we coud lay a proper foundation for success ourselves) set the different Interests a clashing and very probably in the end overturn the whole all which may be avoided by a Silent management & the [Scheme] snugly carried on by you under the pretence of hunting other Game which you may I presume effectually do at the same time you are in pursuit of Land which when fully discovered advise me of it & if there appears but a bear possibility of succeeding any time hence I will have the Lands immediately Surveyed to keep others off & leave the rest to time & my own Assiduity to Accomplish.
If this Letter shoud reach your hands before you set out I shoud be glad to have your thoughts fully expressd on the Plan I have proposd, or as soon afterwards as conveniently may be as I am desirous of knowing in time how you approve of the Scheme. I am Dr Sir Yr Very Hble Servt

Go. Washington

